Case 4:19-cv-02620-HSG pocumert 24 LE Edro/20 Page 1 of 18
APR 13 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

COMPLAINT BY A PRISONER UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. $ 1983

 

Name: Mears TAVRAY TARWAIN
(Lasp) (First) (Midelle Initial)
Prisoner Number: JO2°0]7

 

Institutional Address: Youcans BAY <TA+Ee PRL SON , 7.0. BoX 1S 6%
che scent AtY, caugseNiA YSS38Dd

 

UNITED STATES DISTRICT COURT aoe IMAL hemArpeoa

NORTHERN DISTRICT OF CALIFORN

TAIRAY “TAQWAIN  MaRR\S
(Enter your full name.)

  

 

VS.

STAVE OF CAUMRA\ A

 

)

) 10. ies

) (Provided by the clerk upon filing)
)

)

; COMPLAINT UNDER THE
CALF RAIA DePAnrMadr oF Lomecypnad CIVIL RIGHTS ACT,

A ; ) 42 U.S.C. § 1983
Cnugonsia Cohen Vener Cane Seulihy

 

 

(Enter the full name(s) of the defendant(s) in this action.) )

)
AU af HO DRERNOAATS AML sven iS TH OFKIEIAL ArD Yow oUAL
I, Exhaustion of Administrative Remedies. CAPAUTIES

Note: You must exhaust available administrative remedies before your claim can go
forward. The court will dismiss any unexhausted claims.

A. Place of present confinement Poucan BAY Sianbe Prison

Is there a grievance procedure in this institution? YES wv NO (]

 

C. — If so, did you present the facts in your complaint for review through the grievance
procedure? YES wv NO [J

D. [fF your answer is YES, list the appeal number and the date and result of the appeal at each
level of review. If you did not pursue any available level of appeal, explain why.

1. Informal appeal: \

,
YY

 

PRISONER COMPLAINT (rev. 8/2015)
Page | of 3

 

 
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 2 of 18

 

2
2a

. First formal level: /

tN

 

 

. Second formal level:

Ge

 

 

 

 

 

4. Third formal level: P@SP WC \Qan0e> |
rPeSP He 17030155

 

 

 

 

 

 

 

 

 

E. Is the last level to which you appealed the highest level of appeal available to you?
YES y NO([]
F. If you did not present your claim for review through the grievance procedure, explain why.
II. Parties.
A. . Write your name and present address. Do the same for additional plaintiffs, if any.
TAVRAN “TAGWKINS mo EUS
RericA® BAY Staite Pryson
R.d- BIX “See, RES Cae uy , AUBIMNA SSR
B. For each defendant, provide full name, official position and place of employment.
\". STAT] oF CaAUsoRNIA

 

aul CAUFORNIA D@PARTMOAT OF contecyioe®s Ane taainlantd
=.

Peucan Bay Stave Paison

* ye CAUSIINLA (oR Ber Vga con CARe. Sean ces

oH

2%

 

S*
G.

ftarn OIANT , Seen My OF CAUFIMNA pepsdxnena- OF Correcnde
aM fst sr so, awn aoe o¢ Poms BAY Syst Pura

ad
]* NANCY ADAMS / youd 12 Vea, BAY, Yoaet Jee

hy SM. Sue Usenwoover ‘puysicusd is Reucan Bay Swe PUD>
)

PRISONER COMPLAINT (rev. 8/201
Page 2 of 3

ep 4

SUSiN Who oe / NURSE 19 RrArAD BAY STAR? 2g eo

 
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 3 of 18

 

THE DEFENbANYS THREE Year sent
PAN TEF diya Access Ye
mMy-R. 2.
“Yo
Alt Tezs bE TRS PuAirvieEe’ Yee, Foo

iS PRewiby de TR
A Variatiusy, ORTHOPENHNIGT op A
AstTeR Bude mane AWARR pe

VAS SHOVE wrePin dlerp
THe QKT Ski e bE SGAATRAT (a8 .

THIS SEAT AS A LENGHT Amelameny  peuse Rave WADikee tence  SLAIM

=

 
   

Tas CLAN \ “
AIM NS ALSe ohh Ametacady whiter DrSABUMEL Ack AmeNomenT for

ie SS
FoR am Nitorgme® > A.D AAA RASKTS

Pd ~ ~
wm \% as VS BEADS TR PNNrre¢ WAS Scorn BY TRE DefenoaAnT <uUSAN
—- = For, A Folaw-yPp VASLYT Con cepainG KR Fooy iFecmo \m 7b
SCA
Rs Binet Hix HW" ade s*—toxrs Is MS WEY Toor

xa Me PUIaTVeEg > 4" ano <7

- inc TotS Fret S
WS. mE PUINtEE NotI fe SS RENEE ED WEY MACERA TEs Fizz ures.
Me F x PARAD ADT swat WaAreew
eeY idfe<cma Sing ay TWA Re Map
Je 4s Ez) Lick st A9\S,
‘ “ DeFenrddy Suva ad \WWAb be Uw My Te 4
ats i ‘
4 5 DRY > ANSI Chepms ) SOAP OR winreR MIRE TS Yeee PAs
~  D<Fedpads SUsad ow :
; ADD
To Vieer Ya & , € ele GANT TA PUN AT) BE Foor IMS TON GH LO es
“aos es & ac. ‘ s ie 7 AN® zo NS Gat CoM? R255 25
v9
MM oe ST FR piscoomefakter,

THR PuAt ae Noa siay

PrEQIPANY <USA) WADDLE Ww
ERP RI AG Sage Pain . = WAS

i> WS +eoes ) Awe reraen
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 4 of 18

‘
& B. THe eregedopdy  susad Whisper FAiLes wy AOTNEY an cod suc

\iira “GEST
KU PMYSIIAN Resatarde 0% PUIS NEE’ Foor wifes -

 

 
 
 
 
 

et SVE THE PLA HY B AN Ye
Feem08 a Wy TeeS | hes

ef OREENDANT  pnYSici And Sve
S€ Thea, VUNVAVE g.

<> >" TeRS «

TUsenwaoNiekR onl

VA MYsanyooneg_ AVUAT Ke

X-RAY Re SVS WHIOA Kod ve
HR PALO ” MY Ado

yw \o# peg ene Ady

DIAG ~AS
A eRMoresic pisepeh, mousse PAE WT

12% A optnovenie
REAROPE DIS DO rSoRDER 1S A BUNSIRL ene,

DREN PAST sve

PrAvione€’!
sr SYET TSSue <weruse rf
Toes.

    

 
 
  

PeRineo BY -ne

  
 

SS

WTA ,.
RY" ( :
"TAR PLA OTIER ay _ ”
TUE\R® Dea VJonnd
vue + T SVL UWsenvaoy “KA
: CER WLM Re Pdr 6 Ww ‘ CORNEAS S
TO WALL S$ SWoRS oR ATT RANE SRY
eH AS*

 

 

 

petredvady <se Msedtgoler TAMAR TO GWE THe PUA ids sf

Asis Pad mMesicanon Gsm, Yas SRTMOIeD Eis Raa Ako

 

ORWNe PRaic D\Soleg

BTFRNOAST sug sedvotNee pes p(y
SRA SHY GU curs S Suen

 

‘ “i
RNS te PRATER QT
RZ ANS elirertigncs

FIGS hegeslo ant SVG Msan vou VSN sIYq-

AG
ae Sweeiss vd was Nowy oc.

ee AE NSENMIONGL SARE TO Paine yo
Snes TARE WN dy SRAM RAT FUR Ws <
nee Wet mW Yoo
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 5 of 18

    

ion ae 29\S p= FUL

   
       

To & ~TKQ NRE
Yas fsty les peste MAVAIG — senrRnaL_ heqvene .
DRE RdoAAT Sue Rise N VIVA,
K a\* on OTN Gc 7
heave 23 1G, MR PULSE & SUBmnvrRo A sSicw car
Fotyy ComMeuniayg haus SR&e SWRLUUNG nt
Msn \Asheg ms
& AD. oN OCDRR 92> L2AG Se sR PvA ve <HQ_
AATFE bie Rok BRERIND Ady " e
* a A Y Pron) AL Whe

IA Ws Risty Veer «
oN Feaaun iw \
( BRRAPDAMT  Susy.d
Wars FA €
vee ww boCUMeNTS BY sy THAT HQ PAcner
ReKary MRAA(|AL ametuiady
*% WL od Kegquary
@W\T LS ane 9
= > WIN FE SVB MATAR,
ie ae R2URSY Fou , Veguessine® A ATRAY gE Ne
Re WHS was SUG him PAI | 1 S
Km os’. .
ee Fea tun VAT, OVSL GMENAN CABAL Ro
QU =o Deeoady ANY Apheas
TRE PUFF OAS See eM sr

SVUSM wes MULTIPLE gs
Reivesaet FUN MPA WIE RQWOUT PALO Te A
asa Yer 5 Act ets

GANG Gaeta meV vn Qesrrvrsord Yo
nem ae conga on :
Rey

Sends-

       
 
 

 

rm Wy Ives.

AQ Ve as STAT PULTE F OMe
& TEA ANTT As { Sur a

loam AMS amt(yia

\ WON ABO

PRAWNS Ih Kis Ger Wnts. VT

A DAC DrFerorAse pind iy foAmME PRecammaey ora TAT TNR Raidavee
Vr? WS BOHT YUE GaVAes ble =o Suamwe

AAOTKRL
BY aw Yeaesyé Fo 1 2 wesc
Flam Faw *
Pa a Oy \S al a MA ‘SS The
hae Aryetiev<ay Aad II CREACR 4,3 WAR Pals 4a
SPUR GE dee PpAyrd Oo owe Lotr Yoeg_

KAT. onl

x DA”,
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 6 of 18

  

BAo~ oN mahen \C Peon} TAR Qu anisy” \
AND fs WAS SUA) meNY =" "Ss
AVR ey NLS CR ARVSR -

Se BM hy MU we ue wean
Re Yama fre seAY AM em At =e pegenanady

Nancy Aoams WOTIRN AP? 56 etl
SWUUSG  Aede  e ag SF TARR PUA OEE tigue Yaer

% BX. ptkerosAv WASCY Aeamys Wworician NWS
DY sre WOUls NOY Gagwer “as a
toate ty : ah eNAWOAYR ~~ng
SMr Y¥sRR  swesune 6 para A
sey Una APL we

  

SRA ULS hed na eae TR PY dae

Ws Ushe Ya TAQ SWUUAIE
Qe, BUT AD Pen 4A
? RK RA Rp We TREAT, WZ FoR, b .

& AHN ont due
ote ONT “TRe PU) Teo
Requesy Fa lin cr oadeawine .. SYSN . SOK GU SUF
APT Qa sretine A Yur

x Yo" IE Hey Mequestes * LRA. *f Us Wee.

 

= Oe earn tl = wee ami THY Puy A FE DID wh ie
TTRANMakye © ? r\ Sa
AD SMA YS We Rone Vinee

AOAOAS Cam
aS PM AIAG AW Pao aby
THR oN GIA —fiancr
Ynex ACH WAS » : in Was teks

© Ao
Yam AY SREhaety ag
5 we POM WA LRG ‘ WTO AS  _Pawedy os

RAR. —~+HQ_ 4
UA 41 €€ AWSs Yo
2 mac SOWKD — we fadlysde Mey foams

oS ¢
WS MOAT Foor: mene Geese TVR ME Ae Stes ad

A
he ys" Pep > Ack NaAmcy haps SROM Og Fol ta. PAPI SnsE TD
Reeve A Ro MY ee Was cue Yee ) Ame sue Gro
Yam wera A Rene Wake soit geek gap s\n
\A ote, PSIT } yee Alea. “A Pen VS
eon) path ceaditlds 1 TRA PUFA Testes A Atay

SF YAS Bony Wuer.

RUS" aVe Yay sywewles Dar TAC RUMUTIFE Van A Sm RAUL

EF FUSRY , MVoeRare PATRLLOFemotal Ada wn
eo eS ’ ae A mee aa = pot 5 a ae ° i. > LANL
CaoMe ARAM Ad

 
  
 
   
   
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 7 of 18

% HG" ob meprar Co APA Ry Marky
DISARUG AS

ACY BertnvSe

 

 

SSTRAARTURMS \S A

PYYS ical
>
Verses &N TAR AMR ARE Dah bASAQUAICS

Vw PRCA RA We PU enix Emm WAULDS

 

sae, z » AnQ PMA EE
QUAN AMY NAS fonms

Nuivetays Swe CAL wom 0 ALANS pes Pry. SUBM tant

 

ASS. Radom
v Shdcy hoamy
Te Dung SAMS olor pe.

PET Nin hep ac A GARERAL SURG

PA nl gf” ST VERE g | FOR
* ——— BLY Wweg dS

Pare WY" os S* rees , YO

. Same
PRA AR Ww \3
Ww
Yen Up ee) AS WMOTIFE Receives 4
ASUS ez) ( ER Sica

E\Guny
LS) mMoeTHsS y WA
SSTeonn 3] ASSTUS Apyeg RUMI, D\RCe HA Nas
Teena Adie BIRSPOSRD Wry
PINS OSes Winey Aes nates (2) Spats Rexea en £2.

CLAN a
SOK CALL. Race NB) TAR PALM EF

eG
MS tsi Woes SAP OMPUrdridg

SVAaMITTRD A

ASSOT NH Pata
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 8 of 18

  

~ Sc’ on eS aN WZ,
OVrv PA Y Reos KLSS Nove, eSatsac =
Yriex np

TAL NEED RA Ke May Wormr fasts,

&s7" Act NOSSIBU, Qh MR. E.
FOS tushy

TAR. XM hesUUs

* St os SS BF 2o1¥
COM SULTAN QA WTA

 
  
 

x $y"

&o. DOCayd NL

& oY’ DICTD
Pane a Es RATING Rete
—) Ae Sm HAN spy
g 62° n 2 Tses o8 yyy WORT oor BS AmPut
9 FANG W 20} MPUT ATED

DReQadOA AT
SAL Py ! " WA de h
oR: TAT We CLG, PAMS NOT K<lep,

“THO P SY ®& e
&D\ ANA eek 2S DP\ATMS + CR
Q nh — Is

 
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 9 of 18

e Ga*

 

emus. oan crt PUNIATIFE ALSO Racante A
ya Qe a WS Mont Knee , WATR Ade WITHOVY can +mnSt

© Ge" HME MRED. Fda iAGs Cs ATW Ce RA TRL Pine
WAG A VATRASNL vene oF WAL PoSremre WW Ade Rovy
ng IOEEEOOES, —
be ~~ LMBOIAL MANISCVS .

e GY Te om hE. Does ASE CaSO Wee YE TROP nee HA

a PARTIAL RAR vensVvS MvVycarse DeEGereha tio Se TA ADV UE
CCUCIATR LAG AMR

 

S SARTRR PLGHCEATIVE cxQdGeS WHA ays menial Comparsmedy
B SNL wm TemMparn® Ar WA PAE UOCemperaL. Toe

@ LARGCR Soity eccysiAd HW MID wHitktHeG of TOL

SYN \edo WL bagi Aen EDEMA | esrecwl

Av RL Yrteg_ Y PosrenioRuy

 

 
 

 

. * agas
% CS ‘ Gere 5 — a re PUA KEE WAS > 8 A
\os tp SFG Cant SiS M126 SF POTTORS Qrdno® Sey Axo
Mags MHA WAD WSSUG ye PU ay Samer
, &
CLaTR MA THD yoprUu URBAN pao Aonares Bm cf WS
MRT. RRSULTS m
® oq on) Fem Ay VA Ag py TA RISE AD IS FIRS Ap pov ela
WITH A SDIANUST Names oicHeAL WotR een A
+ oye

Sk worQuid Gera WeaSPl Tar

x
> qo" THE  PopraANeisy Pecaonmmer 0 Mes ca tod Asn
Pio py SSiQUe HM AMMRANDA  cahheccwadl Suey
MALT RATIO BETWRA SAL soe s

Toe Spa rane
(Ee SHR
poesS Agr Go Ave

 
   

  
 
 

8 ab. ond Feanwat dan Bat
wee eaGso / THR Pune cad we
DAE AAOAAY eleACY ASAMS, We SVBMYTS fj Request Fo me
Rurrmert TO Gorm A ae Ho Pe VIiSw
@ PLASTER OW AS SPR AY
Qa"
ae 7 A sty Yoieo Mand 1S A PYYSICAL DiS ABUTY

 
 
  

a =z
ea OT SS ee

 

NAP ARM NS” pRE LARD By TWO Awghcsree Wry!
vO Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 10 of 18

e TAY AS 86 MAY | 2rd, HE PUAMEE STU Was NOT
Bead see BY AN OCRYRSPROIST  conceksiae HIS
RAGUT Y¥a8eR MeANIStAL tAKR

° Te THR beedoadynS RRL = YRAR BELAY pA Ree GG
PALAMEF WTA ACCESS 3D Ah POOIATRIST » OR MoPEDISY
oR RR MRD. OF WIS YRRE, Foor bade woes Lean vs
TRE pecedetimes oF WS VRe go hop oe f

As A ResvLY of WAR prcerdoarys BEABERATR it oi kK eRe

TO TR. Qin TEKS SetrotS mroihe need , THE Paine
Was erXPeearc®o  <swernd PAA fan suEEUurE FR ONS AARRR_
Nents

As A Resuer ce THe pegedPANYS peQeeRaryr (ADV F Fehanes-
THR, PUNCASIFE MAS SusfeReo = semols PHYSIOL 1asug es /
VATVAASIVE pe Grddturrm® Ado ened fo Ameurnh TH9 Re commen pant

 
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 11 of 18

 

THAt prerrdoadys Are WiotAhitc whe PAydrutes Paces
Usp TAR AmMeRcadS Wer PSABLUN|E SS ACT

BY PIS CR am AAMNG
-AGMASY RIM BY ReASor of Wis

RAYS\ CAL PISA BMES

 

e JX TMS pekercady STRYE_O¢ CALIESEAIA

AcceayS Feanatar FEvdridc
FoR (TS Parson PREOGEAMS

 

© BT. THR Op EQN PAdY _ CAUFORSIAL

 
 

Reeones  Feprtar Ne Fon ‘v Peasuet pA@piCAL tas tans Ale
SeRnrices

. ye ih 208, CoATPRSS ENACTea Axo LAW THe ADA
Acy of 200% (“ADAAA™) THE PuRPO SL Se WACK WAS SD
Reanocs “TL peg (ad man de AN ADA DISK BIT

  

  

    

2 SY ae PLAINES AAS BLN biageoses Wisk
Pens AOD Geox YLteRS
Sree
iy

a &.- AL of “THR PCATATVER ARNE He Maddy dad ~ATVNLS ALT
REGARD AS PRYSICAL IMPALEMRAYS WTR TAR Mita OF
HR ARAAA "

   

nee erie BA Gro D VATA TR AQONGD LAR LS TERR

NiFé WAS Fa quasrer “TS BR YRANSFeges wo A PRSon
\Wwere, RR CAmS WAV © Corlgyr chy ACSUSS, ro Ad
ORTHSPRONSY Add pom aThiST wrucn rer Say wes Nor
Ep IE Eee

Wane  PihiesAe.o__
% S°. be Fésonay

BR Save “Seer sss, \S TAR AAhets of TAS Retichd
mw GP.

DRE Wao Ay RALPH raz
a ATES pe

\S Wha
AU fonds,

SPARTINA oF WRK
DAACIMAAT OF BAMRATTIPEL Ave’ Llnnbidatwon
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 12 of 18

0 \O. THe Curt E HAS ALSO RequeSv®e A AAKeELCHAIR Add
+o Be Pipceod i A QUIAG WITH A WIACEL CHAIR Ramee
en = SSS

& \y" SAR PAKELAPASY im GBoBedrSorl WAS seehieo

“THE Puan eK”
RAQuesy 72 BL MN Te A Quiet

Week A Wyarremed Rime
\gi Paucard BAN stave Pgison pres nok Have A
POPI\AYRIS’ of o€FROPeDISY ON-Sife Ay its Peised

at ink oRpem Foe Ad ldmake Ar Paucar SAY qo BL
Saas BW Ad oprnopenrS~ c@ PooiraAyhiSy » THY MYST
Ba PANS Ove S00 DULES sO A comyhacrer — WesPinyaAl

Cae eioaa eee ee

 

© he THR PUA Ee BAS  SuamisVee sevegaL “Go2! APPLALS
Raquessiac wo Be WRAPS FERRE TO A Pico WSR

Aan POOLATRAISY > WHCH otQOAST sin BRQBAANSIP frye TARA OAT
im “S0i1f§

} . — ] So RALPH O01
0 13. Tee Duce debs Tim BaBeRySO™ 5 RAVE OVA |
CALI Fo RIA pe eaiorttenis of CORRRENWIS Are Sababtl nto? Are
CRUSH CORRANVAAL Renae ARS. Sey tS Wave. AML
RegISee ~TS Accom ME OAR TAL PALO MIER “Thy S Fe
: N
RRGVVST WHE Ya Nir S -

 
 

 

   

   

oe US PAYsiKAL WmeAiRuanrs

© WW oe pecigo® oF SAE ARNG HeeadnadTS or "re

~RARSEER PL PU ATIPF “RO A PRIsoN WAR Re can
Wave cMSeL ACTRESS Wo Ard 6 EwHOPeVIST Arp
WOAWRIST ,» WAVR LEAR. FO THA _QRYSASWE oeger

ea

oF Wh QUAL SST RE Morr Keven , FoI As PR

  

. \S” AS oC “WS pave, THe PHFPVIFE Yas aek Be
Start BY Add om ro resiSY id smgaa(s) Yeas

@ \o™ AS oF TNS pATL, SRR Prarie F BAS UME Re
Seah x A oot AVRIST ome ime iA & Yeags
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 13 of 18

 

Pats
< ~ Uinw\eeE Res recrayy PLAYS ~ oe

wn . TUISe Mealy Guanine TAM PY VYAS tor
PAMAGES vd ens Amare ‘APE ca pars
PUiehn<eG  Qy ae

3 999,09 ’ ‘
AATWR LUSVZOVR, Ando 6 os
. AMAGSE (ad Mes se

: ESS /O00_
CUA S TNA R\Q_ ey >My Uy STU AU

oP PU \seueS fae

SORA ‘edie
FREE PM Yer

1S FEUD hoo cork Ce RIUM ee HL

AUST

* 4
* SES APL 8 eo

Jt (
waay/ fo s
Oh Mewty

Ye BAY STM PKS

So
RLS Crrs- myry pA 4SSSQ_

V.9, Boy
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 14 of 18

JS 44 (Row. 088 CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other i
J I ne n i Papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974" is required for the Use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEK INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

 

 

 

 

 

 

 
 

      
  

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

L. (a) PLAINTIFFS DEFENDANTS
TAIRAY TPAWAIN = mokRys SATE OF CAL pORNIA
(b) County of Residence of First Listed Plaintiff POX rvoispe County of Residence of First Listed Defendant
(EXCEPT IN US, PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known)
II. BASIS OF JURISDICTION (Place an "X" in One Box Only IH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plainigr
(For Diversity Cases Only) and One Box for Defendant)
0 1 US. Government 4 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Part) Citizen of This State oO} © 1 Incorporated or Principal Place 0O4 04
of Business In This State
O 2. U.S. Government O04 Diversity Citizen of Another State O2 © 2 Incorporated and Principal Place Os O85
Defendant (indicate Citizenship of Parties in Lem Hi) of Business In Another State
Citizen or Subject of a G3 © 3- Foreign Nation O66 06
Foreium Country
{V. NATURE OF SUIT (Ptace on “x” in One Box Onty) Click here for: Nature of Suit Code Descriptions.
Lets. e. CONTRACT ec Rk] Meiers ee TORTS 2 ee ees FORFEITURE/PENALTY:~ BANKRUPTC
© 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure © 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine O 310 Airplane O 365 Personal Injury - of Property 21 USC 831 [7 423 Withdrawal 1 376 Qui Tam (31 USC
OF 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 0 367 Health Care/ ( 400 State Reapportionment
0 150 Recovery of Overpayment {1 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS —:-t O 410 Antitrust
& Enforcement of Judg Slander Personal Injury @ 820 Copyrights 430 Banks and Banking
O ISI Medicare Act 0 330 Federal Employers* Product Liability © 830 Patent 0 450 Commerce
(1 152 Recovery of Defaulted Liability 368 Asbestos Personal 2) 840 Trademark 460 Deportation
Student Loans C340 Marine Injury Product _ O 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability Si a: LABOR = | = SOCIAL SECURITY: 2 Corn:pt Organizations
07 153 Recovery of Overpayment Liability PERSONAL PROPERTY {9 710 Fair Labor Standards 3 861 HIA (1395 ff) © 480 Consumer Credit
of Veteran's Benefits 1 350 Motor Vehicle © 370 Other Fraud Act ©) 862 Black Lung (923) 0) 490 Cable/Sat TV
O 160 Stockholders’ Suits CO) 355 Motor Vehicle 0 371 Truth in Lending 3 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 1 850 Securities/Commodities/
O 190 Other Contract Product Liability CO 380 Other Personal Relations O 864 SSID Title XVI Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage i 740 Railway Labor Act OC 865 RSI (405(g)) O 890 Other Statutory Actions
O 196 Franchise Injury O 385 Property Damage O 751 Family and Medical © 891 Agricultural Acts
0 362 Personal Injury - Product Liability Leave Act O 893 Environmental Matters
Medical Malpractice © 790 Other Labor Litigation © 895 Freedom of information
2230 REAL PROPERTY ©): | 2 CIVIL RIGHTS ©; | PRISONER PETITIONS © |9 791 Employee Retirement « FEDERAL TAX SUITS ©": Act
G 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: Income Security Act © 870 Taxes (U.S. Plaintiff O 896 Arbitration
220 Foreclosure O 441 Voting © 463 Alien Detaince or Defendant) G 899 Administrative Procedure
© 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations © 530 General O} 950 Constitutionality of
(7 290 All Other Real Praperty GC 445 Amer, w/Disabilities -| 535 Death Penalty IMMIGRATION ~265: 7 State Statutes
Employment Other: C1 462 Naturalization Application
O 446 Amer. w/Disabilities -] $40 Mandamus & Other | 465 Other Immigration
Other 550 Civil Rights Actions
0) 448 Education 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only}
1 Original, 2 Removed from O 3° Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do nat cite jurisdictional statutes unless diversity):

U.¢-C. £f

Pucoree ONL becker
VII. REQUESTED IN = CJ CHECK IF THIS IS ACLASS ACTION = DEMANDS & gg ,O. 0D CHECK YES only if demanded in complaint

VI. CAUSE OF ACTION

Brief description of cause:

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes 0 No
VIII. RELATED CASE(S) |
IF ANY (See instructions): JUDGE DOCKET NUMBER

 

 

DATE SIGNATURE OF ATTORNEY OF RECORD

4 ~ FW %

FOR OFFICE USE ONLY /

 

 

 

RECEIPT # AMOUNT MAG. JUDGE

 
Case 4:19-cv-02620-HSG Rasumeat 29 Eiled ogl2pl20, P Page 15 of 18

 

 

Notreta  pissuge SF GAURoRIA
— .

TAVPAY TRAN png Nideerhaey

Rasdaggy Sine

= BL WAV
+O FUR AA
SVATSR OF TAU Saad iK ) SAL i a cages
——— : } ' 1

 

bzFeAIO A ATS oe

 

15 ej b2U20 (ase)
eee

Pulalmeeé , TA Moms; Wwksuany wo Rs

Lz \S (a) Feo. °
\ANR SD FUR ln Aman » Tepe. Cw. » ReQnuesaxs
DID = GMPUIAT oc
CUARAFY, Apo s A PAR Anip

S$ me |
no teane SSUES sutsUADIAG CUM Aah (a <e. AMON oan
+ ‘
en i Nice u“ Funes of SRA LomPWi rar srg PL Sait Yas
TUNA R aay PeuGa ony STaATR USO» SWOUW Bi f\ppeg
Ks NK omgpenpAdy Ado -nay TE FACTS Menor in CLAIM Not |
FTO OMPUIAT SeULD Be CUMIF\RS VS Mone veXnit,.

   

a

% De WHS ie SMUS>  Cpady LeAVe Faery —o Amero A compurnee
oe ae aa! (13, J3B
iy we Ke

   
 

   
  
 

 
 

) VS. é. su79 2 %

ey eee

Se ee ees

Yenud Spy soir DU ED
Po BY Iso

GALS <a ary, A YS V_
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 16 of 18

Daw CORR ’ oe 5 ni
Whiecene cee eny PANE BBE
Ree. TERY “TROL bo) “MUS -NS- SYR OF CUBA or ay,
ASR? ;
M4, i 02620 (450)
x= h

WV WE Puro | Bro Se ytd TAL AQovL Wrrne case.

A PU , PpASQ_ Fis eo Fiuoe +

© PAA AFE Moon Far_ \pave no fiw A> Aman prs BMPR

AS WON Me RROR RRL ATRE We VE YU Wo
Vw Fug wy Sl p
MoT AS S08 Ag Pac-rrvala_. ~_ee

* poke: pie +o He COROAMNIWOS  sirvAye | m laws en
a As Ro IG Dx PHYS\AL Actress To UAW UBaney WAAC
NS Yaenmnog MOE FOM MAWES @PILS oF TS Monon

TYSON | EN AP ROMATR OW \¢ “DU Weve Ser Mg_

Ded Counresy Az SF AVR adCrosay Mower  feweee YL
Fh \YT «

3
HRV NS HAL You “TIMQ_ Ado Gas eta wo oD

S19 any /

ODF an, f(a

Soo": TEovsT 7

Parricped ary STANT Pay
VO, goX TS ey

Aaa Uy, A YSS3_
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 17 of 18

NAME TAYRAY MeRLYVS
coc 262077 ~ yousinc

PELICAN BAY STATE PRISON

 

P.O. BOX 7500

CRESCENT CITY, CA. 95532

 

 

CLERK
UNITED shige
Noktrnen,l

"SO\ cray
DAVAN

MSTH Cr Court
PISMUCH o¢ CAU FapriA

STREEY suite Woo . <¢
PSA AY GZ

LEGAL MAIL
Case 4:19-cv-02620-HSG Document 29 Filed 04/20/20 Page 18 of 18

45 Lo

bn ee ee
